 

EXHIBIT 10.2

 

AMENDMENT NO. 1 TO TERM SHEET

 

This Amendment No. 1 (the "Amendment") dated September 6, 2013, to that certain
Term Sheet (the "Agreement"), dated August 15, 2012, between TRIG Acquisition 1,
Inc. (“Trig”) and Grilled Cheese Inc. (“GCT”, together with Trig, the “Company”)
and Wesley K. Clark & Associates, LLC (the "Clark Group").

 

WHEREAS, as of the date of this Amendment, the Share Exchange transaction was
completed whereby Trig acquired 100% of the common stock of GCT and the Company
subsequently changed its name to The Grilled Cheese Truck, Inc.

 

By mutual agreement of the parties, the Company and the Clark Group hereby agree
to amend the Agreement, effective on the date hereof, as follows:

 

1. The Provision “The Clark Transaction” of the Agreement is amended in its
entirety as follows:

 

“The Clark Transaction:

 

This Term Sheet with the Clark Group provides for General Wesley K. Clark’s
responsibilities principally with respect to the supervision of the development
and implementation of recruitment and “vetting” program for prospective veteran
franchises (the “Program”). General Clark’s titles will be Vice Chairman of the
Board of Directors and Senior Veterans Advisor Officer of the Company. This
agreement also calls for Wesley Clark, Jr. to serve as the position “[Director]
of Veteran Operation” or similar title. Wesley Clark, Jr.’s responsibilities
will be the supervision and administration of the selection process for
prospective veteran franchisees, working directly with, and reporting to, Wesley
Clark, Sr. in the execution of that process.”

 

2. The Provision “Compensation” of the Agreement regarding annual payment upon
the Commencement Date is amended in its entirety as follows:

 

“On Commencement Date, the Clark Group will be paid $240,000 per year in cash in
twelve equal installments, payable on the first day of each month in the amount
of $20,000.00.”

 

3.        The Agreement is hereby amended to include the following new provision
“Additional Consideration” in its entirety as follows:

 

“Additional Consideration:

 

As additional inducement to the Clark Group for providing the services referred
to herein, the Company will, as of the date of this Amendment, issue warrants to
the Clark Group to purchase 500,000 shares of the Company’s common stock (the
“Additional Warrants”). The Additional Warrants shall have an exercise price of
$1.00, shall be exercisable for a period of three (3) years from the date of the
Amendment, and shall contain customary piggyback registration rights.”

 

 

 

 

4. The Agreement is hereby amended to include the following new provision
“Performance Bonus” in its entirety as follows:

 

“Performance Bonus:

 

The Clark Group shall be entitled to certain performance based compensation in
the event that the Company achieves certain milestones as follows:

 

(i)Revenue Milestone 1. In the event the Company’s Revenue (as defined below) is
in excess of $2,500,000 for any given three month period ending on or prior to
July 30, 2014, then the Clark Group shall be entitled to a cash bonus of
$100,000.

 

(ii)Revenue Milestone 2. In the event the Company’s Revenue (as defined below) i
is in excess of $6,250,000 for any given three month period ending on or prior
to December 31, 2015, then the Clark Group shall be entitled to a cash bonus of
$150,000.

 

(iii)Revenue Milestone 3. In the event the Company’s Revenue (as defined below)
is in excess of $12,500,000 for any given three month period ending on or prior
to June 30, 2016, then the Clark Group shall be entitled to a cash bonus of
$500,000.

 

For purposes of this provision, Revenue shall mean the Consolidated Gross
Revenue generated from the Company’s operations, including but not limited to
revenue from licensing sales, revenue from franchise sales (including fees and
royalties), revenue from acquisitions and gross revenue generated from licensing
and franchise fees for the period commencing after the executed date of this
Agreement.”

 

5.          The Agreement is hereby amended to include the following new
provision “Additional Warrant Consideration” in its entirety as follows:

 

“Additional Warrant Consideration:

 

The Company intends to have its class of common stock, par value $.001 per share
(the “Common Stock”) listed for quotation on the OTC Bulletin Board and/or OTCQB
Market or any other quotation or exchange. In the event that the Company’s
Common Stock is listed for quotation and begins trading, and within 18 months of
the initial trading date the Company’s Common Stock exceeds $5.00 per share on
the OTC Bulletin Board and/or OTCQB Market or any other quotation or exchange
for a period of 20 consecutive trading days during such 18 month period, then
the Company shall issue the Clark Group warrants to purchase 700,000 shares of
the Company’s Common Stock. The Warrants shall have an exercise price of $2.00,
contain cashless exercise provisions, and be exercisable for a period of three
years from the date of granting such warrants.”

 

6.          The Agreement is hereby amended to include the following new
provision “Jobs Act Financing Bonus” in its entirety as follows:

 

 

 

 

“Jobs Act Financing Bonus:

 

In the event the Company completes a private placement offering pursuant to the
new Jumpstart Our Business Startups Act (“Jobs Act”) to which the Company raises
a minimum of $5,000,000 in net proceeds, the Clark Group shall receive a cash
payment of $100,000 within 30 days of the closing of such private placement
offering.”

 

7.          NO OTHER AMENDMENTS; GOVERNING LAW; COUNTERPARTS. Except as
specifically set forth in this Amendment, there are no other amendments to the
Agreement and the Agreement shall remain unmodified and in full force and
effect. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York. This Amendment may be executed in one or
more counterparts. In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the sate first set forth above.

 

THE COMPANY:       The Grilled Cheese Truck, Inc.       By:     Name:   Title  
        CLARK GROUP:       Wesley K. Clark & Associates, LLC       By:     Name:
  Title:  

 

 

 

